• AMENDED ORDER ON ORDER TO SHOW CAUSE 1
Whereas the Utah Court of Appeals has created the Appellate Mediation Office for the purpose of providing mediation services at minimum expense and delay to litigants, and
Whereas the Appellate Mediation Office mailed an Order for Prehearing Mediation Conference, pursuant to Rule 28, Utah Rules of Appellate Procedure, to counsel for the parties directing counsel to participate in a prehearing mediation conference, and
Whereas, appellant and appellant’s counsel appeared for the prehearing mediation conference on July 8,1998, and
Whereas, appellee and appellee’s counsel failed to appear for the prehearing mediation conference, and
Whereas, the appellate mediator contacted appellee’s counsel’s secretary and was informed that counsel had received the court’s order, did not have the matter on his calendar, and would not be present for the mediation conference, and
Whereas, appellee’s counsel provided no explanation to the Appellate Mediation Office for his absence until July 29, 1998 when he appeared for a newly scheduled mediation conference and indicated that received the order and that his failure to appear was an oversight, and
Whereas, appellee’s counsel appeared on said Order to Show Cause and assumed responsibility for his and his client’s failure to appear, and
Whereas, appellant’s counsel appeared before the court and represented that his client had incurred in excess of $120 in attorney fees due to appellee’s counsel’s failure to appear for the prehearing mediation conference, and
Whereas, appellee’s counsel accepted the representations of appellant’s counsel relative to fees incurred,
Now, therefore, based on the foregoing, and good cause appearing, it is hereby ORDERED that appellee’s counsel pay to appellant’s counsel $120 as a sanction for failure to comply with this court’s order. Utah R.App. P. 33.
James Z. Davis,
Presiding Judge.

. This Amended Order on Order to Show Cause replaces the Order on Order to Show Cause in Case No. 980291-CA issued October 16, 1998.